         Case 6:20-cv-00117-MC    Document 1     Filed 01/21/20    Page 1 of 18




Plaintiff: Thomas Robert Murphy

920   LStreet

Springfield, OR 97477



                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON



Thomas Robert Murphy


        Plaintiff,


                                               CIVIL COMPLAINT


        V.

        Hon. _ _ _ _ _ _ _ _ _ _ _ __


                                               Civil Action No. (J •,   Q O- t V- \ \1 -   V\ G

Lane County,


        Defendant.




                                   INTRODUCTION


        Plaintiff was arrested on April 29th 2014 and taken to Lane County Jail [Lane

County Corrections Division a subdivision of the Lane County Administrator]. Plaintiff
        Case 6:20-cv-00117-MC       Document 1     Filed 01/21/20    Page 2 of 18




was housed in solitary confinement for a total of eight months. At approximately two

weeks the court ordered removal of the Plaintiff to the Oregon State Hospital for a

competency evaluation; the results of which found the Plaintiff competent to stand trial

but alleged the Plaintiff as a mentally ill person and diagnosed him with schizophrenia.

Plaintiff was initially held in solitary confinement prior to his removal and. upon return

from the Oregon State Hospital was returned to solitary confinement for the remainder

of his stay.




       Plaintiff asked the Lane County Jail staff numerous times if he could be removed

from solitary confinement after such a time had passed [Plaintiff will show he had no

disciplinary write-ups or infractions during the eight month period], but was told that

because of the nature of the allegations against him, a "violent crime" or "Measure 11"

allegation, that the Lane County Jail has a policy of restricting such pretrial detainees to

solitary confinement.   This was evidenced as many other similarly situated persons

were also housed in solitary confinement due to no fault of their own, by Jail Policy,

pursuant to the nature of the allegations against them.




       Plaintiff was held in solitary confinement as a pretrial detainee for a total of

approximately eight months from April 29th 2014 thru February 16th 2015 [minus a 60
        Case 6:20-cv-00117-MC        Document 1      Filed 01/21/20    Page 3 of 18




day stay at the Oregon State Hospital]. Plaintiff was never written up for bad behavior

but was only held subject to a jail "Policy" during this period of time.




       Research shows that such social and environmental deprivations are toxic to the

human brain.     It has · been evidenced that solitary confinement causes stupor and

delirium [Stuart Grassian, Psychiatric Effects of Solitary Confinement, 22 Wash. U. J. L.

& Pol'y 325, 348 (2006)].       The National Institute for Mental Health has evidenced

solitary confinement causes trauma and P.T.S.D.


       Instead of promoting public safety, these conditions cause inmates to spiral into

mental illness before they are brought to trial or released to the community. Courts,

advocates, and prison administrators across the county are recognizin'g the costs of

excess isolation per a public trust that exists pursuant to constitutional standards of

decency. Plaintiff brings forth this Civil Complaint alleging the Defendant violated his

Constitutional Rights and caused him undue duress, pain, suffering, and mental

anguish, and say:




                               JURISDICTION AND VENUE


   1. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343(a)(1) and (4).

       Plaintiff brings claims under 42 U.S.C. § 1983 for the deprivation of rights
    Case 6:20-cv-00117-MC       Document 1      Filed 01/21/20    Page 4 of 18




   secured by the Fifth, Eighth, and Fourteenth Amendments to the United States

   Constitution.

2. Venue is proper in this Court under 28 U.S.C. § 1391 (c)(2) because the events

   giving rise to the claims occurred in this judicial district and the parties reside in

   this district.

3. Noting that, pertaining to any statute of limitations, a Bivens and/or 1983 Action

   begins to accrue "when the Plaintiff knows or has reason to know of his

   injury ... "[Dixon v. Clem, 492 F.3d, 665, 671 (6th Cir. 2007) (noting that federal law

   governs the question of when the relevant limitations period begins to run)]. The

   Plaintiff does not make complaint or contend the arrest and subsequent

   imprisonment in this complaint; but only brings forth this complaint pertaining to

   his treatment while in custody, and attests hereby, to this court, that he is only

   now becoming aware of the illegality and deprivations to his rights he suffered

   therein.




                                     PARTIES




4. Plaintiff, Thomas Murphy, was housed in Lane County Jail [Lane County

   Corrections Division] located at 105 W 5th Ave, Eugene, OR 97401 from April

   2017 thru February 2018.
    Case 6:20-cv-00117-MC      Document 1     Filed 01/21/20   Page 5 of 18




5. Plaintiff was a resident of Lane County Oregon at the time of his arrest residing

   at the time at 920 L Street, Springfield, Oregon 97477.

6. Plaintiff is currently a resident of Lane County Oregon, and currently resides at

   920 L Street, Springfield, OR 97477.

7. Defendants "Lane County Administrator'' is a body politic with a principal

   business address at Lane County Administrator 125 E 8th Ave Eugene, OR

   97401, with its subdivision responsible for the Jail, "Lane County Corrections

   Division," located at 101 W 5th Ave, Eugene, OR 97401.

8. I certify here that I have sent both parties included in this civil complaint a

   summons notice by certified mail which includes a signatur~ and tracking

   number.    I, the Plaintiff, have no person at this time who has expressed

   willingness to personally serve the summons on my behalf.




                              FACTUAL ALLEGATIONS




9. Plaintiff was initially arrested on April 29th , 2014, and taken into custody and

   placed at the Lane County Jail.

10.After about two weeks he was removed to the Oregon State Hospital to undergo

   a court ordered competency evaluation in which he was housed at the Oregon

   State Hospital in Salem, Oregon, for 60 days.
    Case 6:20-cv-00117-MC       Document 1      Filed 01/21/20   Page 6 of 18




11. Plaintiff was found competent to stand trial and was returned to the Lane County

   Jail after 60 days.

12. Plaintiff was diagnosed with schizophrenia during his 60 day stay at the Oregon

   State Hospital.

13. Once the Plaintiff returned to the Lane County Jail he was again returned to

   solitary confinement for the remainder of approximately eight months.

14. The cells for solitary confinement at Lane County Jail are about the size of a

   parking space, fit with a bed, a table, but no chair.

15. Plaintiff, for a total of approximately eight months in solitary confinement, was

   only released from his cell for a total of 45 minutes a day to shower, clip his nails,

   shave, and to use the phone.

16. Plaintiff suffered lack of attorney access as this was his only time to use the

   phone and only two inmates were allowed out at once; much of the time it would

   be to early (as early as 4AM) to reach his attorney or to late to reach his attorney

   (as late as 8PM).

17. Plaintiff suffered from the constant day and night blaring of the T.V. that was on

   high volume most every day, day and night, in the day room.

18. Unlike inmates in the general population, inmates in solitary confinement are

   never allowed to: eat meals away from their toilets; attend religious services [in

   violation of the Religious Land Use Institutionalized Persons Act, or RLUIPA];
     Case 6:20-cv-00117-MC         Document 1      Filed 01/21/20   Page 7 of 18




   participate in groups or programs designed to educate or rehabilitate them;

   access the law library to research their cases; or go outside for exercise,

   recreation, and their overall well-being, meaning Plaintiff, Thomas Robert

   Murphy, had not been exposed to fresh air for eight months; and lacked the

   ability to go outside or even walk in one direction for more than the length of his

   cell.

19. Solitary confinement creates or exacerbates serious mental health problems and

   anti-social behavior, and leads to an increased rate of recidivism after release

   [Vera Institute of Justice Safe Alternatives to Segregation Initiative, Request for

   Proposals      for   Technical Assistance      Sites:http://www.vera.org/project/safe-

   alternatives-segregation-initiative].

20.Solitary confinement lasting more than 10 days _results in a distinct set of

   emotional, cognitive, social, and physical pathologies.

21. Because solitary confinement deprives the subject of social and environmental

   stimulation, it is "toxic to brain functioning and causes symptoms characteristic of

   stupor   and     delirium"   [Stuart    Grassian,   Psychiatric Effects   of Solitary

   Confinement, 22 Wash. U. J. L. & Pol'y 325, 348 (2006)].

22. While there is a wealth of research on the subject, some neurological effects that

   are readily documented may include perceptual distortions, illusions, and

   hallucinations; panic attack; difficulties with thinking, concentration, and memory;
    Case 6:20-cv-00117-MC       Document 1     Filed 01/21/20   Page 8 of 18




   frightening and uncontrollable fantasies, such as those involving revenge, torture,

   or mutilation; paranoid and persecutory delusions; and problems with impulse

   control.

23. The motor effects of those subject to solitary confinement range from a state of

   restlessness, yelling, and banging at one end of the spectrum to a kind of

   regressed, dissociated, withdrawn, hypnoid state at the other.

24. Suicide rates and incidents of self-mutilation (such as banging one's head

   against the cell wall) are much higher for people in segregation than those in the

   general prison population.

25. These types of conditions may cause prolonged or permanent psychiatric

   disability, including impairments which destroy the inmate's capacity to

   reintegrate into the community upon release or to effectively partake in the

   litigation against him such as communicating with his attorney.

26. The Association of State Correctional Administrators has now recognized solitary

   confinement as a "grave problem." [George Camp et al., New Report of Prisoners

   in Administrative Segregation Prepared by the Association of State Correctional

   Administrators and the Arthur Liman Public Interest Program at Yale Law School,

   http://www.asca.net/system/assests/attachments/8895/ASCA %20Press%Releas

   e%208_28_ 15.pdf?1441222595].
    Case 6:20-cv-00117-MC       Document 1     Filed 01/21/20   Page 9 of 18




27.Justice Kennedy of the United States Supreme Court recently called on the

   Judiciary to examine the practice of confining an inmate to near-total isolation for

   an extended period of time [Davis v. Ayala, 135 Ct. 2187, 2210(2015) (Kennedy,

   J., concurring)].

28. President Obama recently directed the Attorney General to review the overuse of

   solitary confinement across American prisons [https://www.whitehouse.gov/the-

   press-office/2015/07/ 14/remarks-president-naacp-conference].

29. The American Bar Association now recommends that "segregated housing

   should be for the briefest term and under the least restrictive conditions

   practicable and consistent with the rationale for placement and with the progress

   achieved by the prisoner [ABA, Standards for Criminal Justice: Treatment of

   Prisoners 50, Standard 23-2.6 (Rationales for segregated housing) (3d. ed.

   2011)].

30. The Committee against Torture advocates a "ban on solitary confinement

   regimes in prisons." [U.N. Comm. against Torture, Concluding Observations on

   the Combined Third to Fifth Periodic Reports of the United States ofAmerica 20,

   U.N. Doc. CAT/C/USA/CO/3-5 (Dec. 19, 2014)].




                             CAUSES OF ACTION,
    Case 6:20-cv-00117-MC       Document 1       Filed 01/21/20     Page 10 of 18




                                       Count I

                Punishment in Violation of Due Process under the

            Fourteenth Amendment to the United States Constitution




31. The above facts are incorporated by reference here as if set forth at length.

32. In the context of prisons, the United States Constitution looks beyond historical

   conceptions to the evolving standards of decency that mark the progress of a

   maturing society.

33. In light of the fact that Plaintiff was a pretrial detainee and for his approximate

   eight month incarceration had committed no disciplinary action; the conditions in

   Lane County Jail [solitary confinement] are overly harsh and not evidenced as

   necessary and are brought about by "Policy" only [are not reasonably related to

   legitimate purpose].

34. These conditions caused the Plaintiff deprivations and hardships over an

   extended period of time and are excessive in relation to the purposes assigned to

   them [typically only inmates who have committed some infraction such as

   insolence, fighting, etc., are put into solitary confinement].

35. Therefore, the conditions in solitary confinement constitute punishment of the

   Plaintiff, a Pretrial Detainee, in violation of the Due Process Clause ·of the

   Fourteenth Amendment.
    Case 6:20-cv-00117-MC       Document 1      Filed 01/21/20   Page 11 of 18




                                     Count II

                Cruel and Unusual Punishment in Violation of the

               Eighth Amendment to the United States Constitution




36. The above facts are incorporated by reference here as if set forth at length.

37. The United States Constitution requires the government to respect the human

   attributes even of those who have been alleged to have committed a crime or

   have been convicted of serious crimes.

38. The Eighth Amendment's scope must change as the basic mores of society

   change.

39. The conditions of solitary confinement that the Plaintiff suffered lacked the

   minimal necessities of civilized life and caused profound and obvious

   psychological pain and suffering. This suffering is unnecessary and wanton;- and

   contrary to the funding that Lane County Jail receives as a subdivision of the

   Lane County Administrator to rehabilitate and make ready inmates for future

   release into the community and to provide them with the basic necessities to

   work their case, partake in religious services, and communicate with their

   attorney.
                                                           C
    Case 6:20-cv-00117-MC       Document 1       Filed 01/21/20   Page 12 of 18




40. Under tliese circumstances, Defendant knows of and disregards         an   excessive

   risk to inmate health.

41. Therefore, the conditions in Lane County Jail, solitary confinement, inflicted an

   avoidable cruel and unusual punishment on the Plaintiff who was                a   non-

   sentenced, not convicted, pretrial inmate in violation of the Eighth Amendment.




                                     count 111

                 Restriction on the Right to Access to the Courts

                      in Violation of Due Process under the

            Fourteenth Amendment to the United States Constitution




42. The above facts are incorporated by reference here as if set forth at lengtn.

43. The Constitution guarantees inmates a right of access to the courts. This right

   applies to both criminal proceedings and civil proceedings in which an inmate is

   challenging the conditions of his confirtement.

44. The Plaintiff was kept in solitary confinement for eight months, due to no fault of

   his own, pursuant to a jail "Policy'1 and was not allowed for this time to access a

   legal library and was duressed in his ability to either receive a call from nis

   attorney or to make a call to his attorney or to research his case.
     Case 6:20-cv-00117-MC        Document 1        Filed 01/21/20   Page 13 of 18




45. During tfiis eight month petiod in solitary confinement, Plaintiff had no access to
                                    I




   a legal library of any kind.

46. Therefore, Plaintiff was subjected to restrictions that impaired his right of access

   to ttie   courts,   aue to no fault of his own, in Violation of the Fourteenth

   Amendment.




                                        CoUiit IV

                 Jail "Policy" Caused Prolong Solitary Confinement

                in Violation of the Equal Protection Clause under the

             Foi.iiteentfi Amendment to the United States Constitution




47. The above facts are incorporated by mference here as if set fottn at lengtn.

48. The clause, which took effect in 1868, provides, "nor shall any State [ ...] deny to

   any person within its jurisdiction the equal protection of the laws".

49. Plaintiff was invidiously discriminated against pursuant t6 the allegations against

   him [Plaintiff was told several times because he was alleged of a "violent crime"

   he would remain in solitary confinement for the length of his [pretrial]

   1ncarcerat1on.
     Case 6:20-cv-00117-MC        Document 1        Filed 01/21/20     Page 14 of 18




50. Therefore, Plaintiff was wrongly discriminated against pursuant to an unusual jail

   "Policy" to incarcerate alleged violent offenders, even if pretrial, in violation of the

   Equal Protection Clause of the Fourteenth Amendment.




                                       count v
             Use of Solitary Confinement Caused Undue Duress and

                 Violation of the Plaintiffs Fifth Amendment Right

                             Against Self lncnmmat1on.




51. The above facts are incorporated by reference here as if set fdttti at Iengtli.

52. The constitution guarantees any defendant the Right Against Self Incrimination.

53. The Plaintiff [then a defendant in a criminal case] was so wrongly duressed

   during the pretrial phase, and being told he would remain in solitary cbrtfinemeiit

   until his case was settled, at which time he understood he would be removed to a

   State facility in which he would have regular, unfettered access to a yard,

   rehabilitative programs, a legal library,   a radio, a T.V. in His cell, etcJ ttiat
54. Therefore, Plaintiff suffered undue duress pursuant to an uncommon and rare jail

   policy to continue solitary confinement against individuals who are alleged to

   have committed a "violent crime" causing ill-gotten, ill-gainea leverage curing the

   pretrial and plea agreement phase; and was induced and duressed by threat of
       Case 6:20-cv-00117-MC         Document 1      Filed 01/21/20      Page 15 of 18




      continuation of solitary confinement (a severe type of punishment usually

      reserved for inmates who have committed some in jail offense) into a plea deal

      that Plaintiff would have otherwise not made [Plaintiffs attorney, John

      Beiiiiiiigtoii, told the Plaintiff it could be up to 2-4 years to see a jury trial

      pursuant to hiring an investigator, interviewing witnesses, collecting numerous

      documents and medical reports, building a case, etc.] in violation of Plaintiffs

      Fifth Amendment Right Against Self 111crimi11ation.




                                   PRAYER FOR RELIEF

Wherefore, Plaintiff, Thomas Robert Murphy, individually, asks the Court to:




      A. Allow Plaintiff to bring ftlrth this civil complaint   pro   se. Plaintiff   nas oeefi   in

         court several times before and is aware of required court demeanor and

         processes.

      B. Retain jurisdiction   of tnis case.
      C. Plaintiff requests In Forma Paupelis status [see attached application}.

      D. Asks for a JURY TRIAL.

      E. Plaintiff does not consent m tne      use of a Magistrate Juage.

      F. Award costs pursuant to the above mentioned constitutional violations and

         their affect on the Plaintiff [documented above] including wrongful conviction
        Case 6:20-cv-00117-MC        Document 1      Filed 01/21/20     Page 16 of 18




          pi.irsi.iaiit to an undue duress caused during the pretrial phase, improper

          housing in solitary confinement, improper classification do to jail "Policy'',

          undue pain and suffering, mental anguish, and damage to his reputation.

       G. Plaintiff is not asking this court at this time to vacate or otherwise overturn any

          conviction or previous court ruling; Plaintiff is only asking this court to allow

          him to present such civil complaint to a jury to decide if his rights pursuant to

          Coi.iiits 1-5 were Violated or not; to have   a finding   and ruling on each Count;

          and to award a monetary amount (to be determined at a later time).

       H. Award all costs incurred to Plaintiff during the litigation of this case.

       1. Award any other relief the Court deems necessary and just pursuant to 28

           U.S.C. § 2202.

       J. Please construe liberally and infer for this prose plaintiff.




                        LOCAL CIVIL RULE 11.2 CERTIFICATION




       Tne Plaintiff oelieves to tne oest of nis 1<naw1eage tnat tne matter in controversy

is not the subject of any other action pending in any court; or of any pending arbitration

or administrative proceeding, but gives to the Court these two active and unsettled

cases for its review.
        Case 6:20-cv-00117-MC        Document 1    Filed 01/21/20    Page 17 of 18




   1. Iii ttie United States District Court for the District of Oregon: 6:19-cr-00530-AA,

       pursuant to an arrest made on Feb. 16th , 2018, for Threats Against the President

       and Successors to the Presidency & Interstate Trafficking to Communicate a

       Threat, iii violation of [18 u.s.c. B17(a) & 18 u.s.c. 873(c)].

   2. In the United States District Court for the District of Oregon: 6:19-cv-01124-HZ, a

       civil complaint [Bivens Action] pertaining to the above case in which the Plaintiff

       alleges Wrongful search and seizure of his online social media account.

       Currently, the Plaintiff is on Pretrial Release pursuant to a Court Order made on

       Dec. 18th , 2019, and he lives at home. This case currently has a Stay Order on it

       peiiaiiig the resolution of the criminal allegations. Plaintiff was granted In Fotma

       Pauperis status in this civil case.

   3. Plaintiff has sent by certified mail a copy of this document along with the

       SUiiiiiioiis Notification to the Defendants at: Lane county Administrator 125 E 8th

      Ave, Eugene, OR 97401, and to co-defendant Lane County Corrections Division,

       101 W 5th Ave, Eugene, OR 97401 [see attached copy of Summons for the

       court's reference].




Sincerely,
        Case 6:20-cv-00117-MC   Document 1   Filed 01/21/20   Page 18 of 18




Tnomas Ro6en MUrpny

920 L Street

Springfield, OR 97477

thenotepadalien@gmail.com

541-505-7695




                                                              January 16th, 2020.
